Quillian, Presiding Judge.
The defendant was convicted for violation of the Georgia Controlled Substances Act (Ga. L. 1974, pp. 221, 223) and appeals to this court after the overruling of his motion for new trial. Held:
Submitted October 12, 1976
Decided November 12, 1976
Rehearing denied December 8, 1976
Glyndon C. Pruitt, for appellant.
Bryant Huff, District Attorney, Robert A. Barnaby, II, Assistant District Attorney, for appellee.
1. The affidavit entered in support of the search warrant was not subject to the attacks made upon it. Davis v. State, 129 Ga. App. 158 (3) (198 SE2d 913); Meneghan v. State, 132 Ga. App. 380 (1) (208 SE2d 150); Burkill v. State, 135 Ga. App. 595 (1) (218 SE2d 453).
2. It was not error to overrule the motion for a new trial.

Judgment affirmed.


Marshall and McMurray, JJ., concur.